DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 3-5, 7-9 and 11-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Oracle Essbase 11.1.1 Database Administrator’s Guide.  However, the applicant’s arguments are persuasive.  The reference doesn’t teach the limitation of identify a second set of data blocks from the other regions within the multidimensional database linked to in the region defined by the input query, wherein the second set of data blocks include a subset of data blocks from the other regions that contribute to the result of the input query; and retrieve, using the data retrieval layer, the first and second sets of data blocks from one of the storage container or the multidimensional database to accumulate data in accordance with the input query, wherein the data retrieval laver scans the multidimensional database to identify the first set of data blocks and the second set of data blocks while data is accumulated in accordance with the input query.

The next closest prior art on the record is Brodt et al. (US 2019/0228024) and NI et al. (US 20160306810), however, the reference fails to disclose a second set of data blocks from the other regions within the multidimensional database linked to in the region defined by the input query, wherein the second set of data blocks include a subset of data blocks from the other regions that contribute to the result of the input query.

Please further note Bhattacharjee (US 7,765,211) and Rauer et al. (US 6,161,103), although the references disclose aggregating multidimensional data over a region.  However, the references fails to teach identify a first set of data blocks that contribute to a result of the input query, wherein the first set of data blocks are in the region within the multidimensional database defined by the input query; identify a second set of data blocks from the other regions within the multidimensional database linked to in the region defined by the input query, wherein the second set of data blocks include a subset of data blocks from the other regions that contribute to the result of the input query; and retrieve, using the data retrieval layer, the first and second sets of data blocks from one of the storage container or the multidimensional database to accumulate data in accordance with the input query, wherein the data retrieval laver scans the multidimensional database to identify the first set of data blocks and the second set of data blocks while data is accumulated in accordance with the input query.

Also note Kilmer et al. (US 6,651,055), which discloses retrieving data from at least one of the storage container or the multidimensional database during processing of a query; and a computing device having a processor executing instructions that cause the processor to: receive an input query that defines a region within the multidimensional database, wherein the region defined by the input query includes links to other regions within the multidimensional database.  However, the reference fails to disclose the data retrieval laver scans the multidimensional database to identify the first set of data blocks and the second set of data blocks while data is accumulated in accordance with the input query.

Thus, the cited references might partially disclose the claimed limitations, the invention as a whole is novel over the art.  These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 5 and 9.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 21, 2022